 1                                                                      The Honorable Mary Jo Heston
                                                                                           Chapter 7
 2
                                                                                   Location: Tacoma
 3
                                UNITED STATES BANKRUPTCY COURT
 4                              WESTERN DISTRICT OF WASHINGTON
 5
      In re                                              No. 19-41238
 6
      DIANE ERDMANN,                                     OBJECTION TO EXEMPTIONS
 7
 8                                   Debtor.

 9
              Kathryn A. Ellis, the Chapter 7 Trustee herein, hereby objects to the exemptions of the
10
11   debtor as described below:

12            1.     To the extent that the debtor is attempting to claim an exemption in excess of the

13   value permitted by federal or state law, the Trustee objects to the assertion of such an exemption,
14
     including but not limited to the debtor’s claim of nine exemptions, each in the amount of “100%
15
     of fair market value”, where no exemption statute was stated for any of the exemptions but also
16
     where the applicable exemption statutes are limited in amounts;
17
18            2.     To the extent that the debtor is attempting to claim an exemption for property for

19   which no exemption is permitted under federal or state law, the Trustee objects to the assertion
20   of such an exemption, including but not limited to the debtor’s claim of nine exemptions
21
     pursuant to 11 U.S.C. § 522 (b)(2) when that statute is not an exemption, but merely the statute
22
     that authorizes the debtor to claim federal bankruptcy exemptions;
23
              3.     To the extent that the debtor does not describe an asset or other item of property
24
25   for which an exemption is claimed with particularity, the Trustee objects to the assertion of such

26   an exemption;
27
                                                                               KATHRYN A. ELLIS PLLC
28                                                                                     5506 6th Ave S
                                                                                          Suite 207
                                                                                     Seattle, WA 98108
     OBJECTION TO EXEMPTIONS - 1                                                      (206) 682-5002


Case 19-41238-MJH         Doc 57     Filed 06/27/19     Ent. 06/27/19 12:31:42      Pg. 1 of 2
 1              4.         To the extent that the actual value of an asset exceeds the valuation of the asset by
 2
     the debtor, the Trustee objects to the claim of any exemption; and
 3
                5.         To the extent that the debtor has not provided information and/or documentation
 4
     to the Trustee and/or have failed to cooperate with the Trustee regarding the investigation of her
 5
 6   financial affairs and/or concealed any property, the Trustee objects to any claims of exemption

 7   by the debtor.

 8              The Trustee is objecting, in part, to preserve her rights to object pending receipt of more
 9
     information about the debtor’s assets. The Trustee reserves the right to assert any other basis for
10
     her objection or otherwise amend this objection as she may determine to be appropriate at a later
11
     date.
12
13              DATED this 27th day of June, 2019.

14
                                                                       By: /s/ Kathryn A. Ellis
15                                                                     Kathryn A. Ellis, Trustee
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\341\2019\071519\Erdmann_exempt_obj.wpd
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                   KATHRYN A. ELLIS PLLC
28                                                                                                        5506 6th Ave S
                                                                                                             Suite 207
                                                                                                        Seattle, WA 98108
     OBJECTION TO EXEMPTIONS - 2                                                                         (206) 682-5002


Case 19-41238-MJH                 Doc 57          Filed 06/27/19              Ent. 06/27/19 12:31:42   Pg. 2 of 2
